PER CURIAM.
The appellant challenges an order by which attorney’s fees were awarded, arguing that the trial court erred by reducing the amount requested. Although a reduction in attorney’s fees might ultimately be appropriate in this case, we must reverse the present order because the trial court failed to set forth specific findings regarding the attorney’s hourly rate, the number of hours reasonably expended, and the appropriateness of reduction or enhancement factors. See Fla. Patient’s Comp. Fund v. Rowe, 472 So.2d 1145 (Fla.1985). Accord Messana v. Seaside Cmty. Dev. Corp., 908 So.2d 551 (Fla. 1st DCA 2005); T.G.G. v. P.M.L., 661 So.2d 351 (Fla. 1st DCA 1995); Jones v. Assocs. Fin. Inc., 565 So.2d 394 (Fla. 1st DCA 1990). The order under review is accordingly REVERSED and this case is REMANDED.
ALLEN, PADOVANO, and LEWIS, JJ., concur.